COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-17-00004-CR


STEVEN AHN                                                        APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY
               TRIAL COURT NO. CR-2016-01031-A

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     A jury convicted Appellant Steven Ahn of driving while intoxicated, and his

punishment was assessed at 180 days’ confinement and an $800 fine. See Tex.

Penal Code Ann. § 49.04(a)–(b) (West Supp. 2017). The trial judge suspended

imposition of the jail sentence and placed Ahn on community supervision for

sixteen months. See Tex. Code Crim. Proc. Ann. art. 42A.053(a) (West Supp.


     1
      See Tex. R. App. P. 47.4.
2017).   In his first issue, Ahn argues that the trial court reversibly erred by

overruling his objections to some of the prosecutor’s statements during the

State’s closing argument. In his second issue, Ahn contends the State failed to

disclose the identity of an eyewitness in violation of both Brady v. Maryland,

373 U.S. 83, 87–88 (1963), and the Texas Michael Morton Act, Tex. Code Crim.

Proc. Ann. art. 39.14 (West Supp. 2017), and consequently, that the trial court

erred by failing to grant him a mistrial and by prohibiting him from introducing a

newspaper article written by the undisclosed eyewitness. We find no reversible

error, and therefore, we affirm.

                                   I. BACKGROUND

      At approximately 1:00 a.m. on September 6, 2015, Officer Timothy O’Hare,

a patrol officer with the City of Lewisville Police Department, exited northbound

Interstate 35 onto the on-ramp of Highway 121 when he saw a light green Lotus

Elise stopped on the right shoulder. Officer O’Hare saw that the driver’s side of

the vehicle was “riding the shoulder line” and that the driver’s door was open into

the right lane of travel.    He also saw someone standing beside the front

passenger door leaning inside the car.       Thinking there was either a medical

emergency or that the car was broken down, Officer O’Hare pulled behind the car

and activated his rear emergency lights to alert other drivers of the hazard. He

then went to speak with Ahn, the car’s driver.

      As Officer O’Hare walked toward the car, Ahn closed the passenger door,

walked back to the driver door, got in the driver’s seat, and shut the driver door.


                                         2
Officer O’Hare walked up to the driver’s side of the car, and he smelled a strong

odor of an alcoholic beverage coming from inside it. Ahn’s wife was seated in

the front passenger seat, and Officer O’Hare saw that she had vomited both

inside the car and outside the front passenger window. Officer O’Hare asked

Ahn what was happening, and Ahn stated that his wife had had too much to drink

and that he was driving her home. Ahn’s speech was slurred, and his eyes were

bloodshot. Officer O’Hare then conducted an intoxication investigation, which

included his administration to Ahn of three standardized field sobriety tests, all of

which Ahn failed.    Based on all of his observations of Ahn, Officer O’Hare

concluded Ahn was intoxicated and arrested him.

                              II. JURY ARGUMENT

      In his first issue, Ahn argues the trial court erred by overruling his

objections that the prosecutor misstated the law and contradicted the jury charge

during the State’s closing argument, resulting in his being denied the right to a

unanimous jury verdict. Ahn specifically points to the following three statements

the prosecutor made to the jury:

      [Prosecutor]: The law does not require you to agree on which
      element we’ve met our burden on. . . .

             ....

            Under Texas law you don’t have to agree on which element
      we’ve met our burden on. You just have to believe beyond a
      reasonable doubt that we’ve met our burden on either mental or
      physical faculties.

             ....


                                         3
            Based on all of the evidence today, we believe that we have
      met our burden of proving beyond a reasonable doubt that on
      September 6th of 2015 this Defendant lost the normal use of his
      mental and physical faculties due to alcohol, and we ask you to find
      him guilty of driving while intoxicated.

Ahn objected to the first statement on the ground that it violated his constitutional

right to a unanimous jury verdict, and he additionally objected to the second

statement on the ground that it contradicted the jury charge. The trial court

overruled both objections and gave Ahn running objections to both lines of

argument.

      Although Ahn frames his first issue in terms of his being denied a

unanimous jury verdict, he complains only of statements the prosecutor made

during the State’s closing argument and does not assert any error in the jury

charge. Thus, we construe his first issue as asserting a complaint of improper

jury argument. See Walker v. State, No. 12-12-00379-CR, 2014 WL 4637964, at

*15–16 (Tex. App.—Tyler Sept. 17, 2014) (mem. op., not designated for

publication), rev’d on other grounds, 2016 WL 6092523, at *1 (Tex. Crim. App.

Oct. 19, 2016) (not designated for publication).

                  A. STANDARD OF REVIEW AND APPLICABLE LAW

      We review a trial court’s ruling on an objection asserting improper jury

argument for an abuse of discretion. Whitney v. State, 396 S.W.3d 696, 705

(Tex. App.—Fort Worth 2013, pet. ref’d). To be permissible, the State’s jury

argument must fall within one of the following four general areas: (1) summation



                                         4
of the evidence; (2) reasonable deduction from the evidence; (3) answer to

argument of opposing counsel; or (4) plea for law enforcement. Felder v. State,

848 S.W.2d 85, 94–95 (Tex. Crim. App. 1992); Alejandro v. State, 493 S.W.2d
230, 231 (Tex. Crim. App. 1973). Additionally, “[i]t is well recognized that the

State and the accused are entitled to give reasonable explanations of the law,”

but “[a]ny argument that contains a statement of the law contrary to the court’s

charge is erroneous and is an improper argument.” Grant v. State, 738 S.W.2d
309, 311 (Tex. App.—Houston [1st. Dist.] 1987, pet. ref’d). When evaluating an

alleged improper argument, we view the statement in the context of the entire

argument. Davis v. State, 268 S.W.3d 683, 694 (Tex. App.—Fort Worth 2008,

pet. ref’d).

       B. THE PROSECUTOR’S ARGUMENT DID NOT CONFLICT WITH THE JURY
                  CHARGE’S JURY-UNANIMITY INSTRUCTIONS

       We consider first Ahn’s contention that the prosecutor’s statements were

improper because they contradicted the jury charge’s instructions requiring jury

unanimity as to all elements of the driving-while-intoxicated offense. Ahn quotes

the charge as follows:

       Our law provides that a person commits the offense of driving while
       intoxicated if he operates a motor vehicle in a public place while
       intoxicated.

               ....

              The prosecution has the burden of proving the defendant
       guilty and it must do so by proving each and every element of the
       offense charged beyond a reasonable doubt and if it fails to do so,
       you must say by your verdict, not guilty.


                                       5
He contends the prosecutor contradicted this portion of the charge by telling the

jury that “[t]he law does not require you to agree on which element we’ve met our

burden on.”

      One portion of the court’s charge that Ahn omitted from his quotation of it

was its instruction on the term “intoxicated.” That instruction stated, “The term

‘intoxicated’ means not having the normal use of mental or physical faculties by

reason of the introduction of alcohol into the body.” The prosecutor began her

closing argument by telling the jury that she wanted to “go over a little bit of the

jury charge that the Judge just read to you.” She specifically highlighted the term

“intoxicated” in the charge and recited almost verbatim the charge’s instruction

on that term, telling the jury that “[u]nder Texas law, the term ‘intoxicated’ means

not having the normal use of your mental or physical faculties due to the

introduction of alcohol.” Having thus focused the jury on the term “intoxicated” in

the jury charge, the prosecutor continued:

      [Prosecutor]: The law does not require you to agree on which
      element we’ve met our burden on. Three of you can believe beyond
      a reasonable doubt that this Defendant lost the normal use of his
      mental faculties due to alcohol; three of you can believe that --
      beyond a reasonable doubt that he lost the normal use of his
      physical faculties --

              [Defense Counsel]: Your Honor --

              [Prosecutor]: -- due to the introduction of alcohol.

            [Defense Counsel]: I’m sorry, Your Honor, but I’ve got an objection.
      That is a violation of my client’s constitutional right to a unanimous verdict.
      I want that objection here because I’m going to take that up some day.


                                          6
             THE COURT: Okay. I’m going to let you have a running objection
      to that. I’m going to overrule it, and I’m going to let you have that -- have a
      running objection to that.

             ....

            [Prosecutor]: Under Texas law you don’t have to agree on
      which element we’ve met our burden on. You just have to believe
      beyond a reasonable doubt that we’ve met our burden on either
      mental or physical faculties.

             [Defense Counsel]: I’m going to object. She’s instructing the
      jury on the law outside of the jury charge at this point, Your Honor.

            THE COURT: Okay. And I’ll overrule that and let you have a
      running objection to that one, also.

      The above reveals that the prosecutor’s statements that the law did not

require the jury to agree on which “element” the State had met its burden of proof

occurred in the context of her discussion of the charge’s definition of the term

“intoxicated.” And it is clear that the prosecutor’s use of the word “element” in

that context was a reference to the charge’s instruction that a person can be

intoxicated by not having the normal use of either his mental or physical faculties

due to the ingestion of alcohol, not a reference to the charge’s instruction that the

prosecution had to prove every element of the offense beyond a reasonable

doubt. Thus, in context, the prosecutor’s statements did not contradict the jury

charge’s jury-unanimity instructions, and we therefore conclude the trial court did

not abuse its discretion by overruling Ahn’s objection that the prosecutor’s

statements contradicted the charge’s jury-unanimity instructions. We overrule

this portion of Ahn’s first issue.


                                         7
    C. THE PROSECUTOR’S ARGUMENT DID NOT CONFLICT WITH THE CHARGE’S
                      INSTRUCTION ON INTOXICATION

      Ahn also contends the prosecutor’s argument concerning the term

“intoxication” was improper because it conflicted with the charge’s instruction on

that term. He states that the phrase “mental or physical faculties” is not defined

by statute and has not acquired any technical or particular meaning. Thus, by

telling the jury that it could convict him if three members of the jury believed he

had lost his mental faculties and three believed he had lost his physical faculties,

Ahn argues, the prosecutor “contradicted the definition of intoxication as it

appeared in the charge and improperly recast the definition of intoxication to

include two separate states in which” one could be intoxicated.

      As Ahn acknowledges in his brief, the charge’s instruction on the term

“intoxicated” sets forth almost verbatim the penal code’s definition of that term.

See Tex. Penal Code Ann. § 49.01(2)(A) (West 2011) (defining “intoxicated” as

relevant here to mean “not having the normal use of mental or physical faculties

by reason of the introduction of alcohol . . . into the body”). And as noted above,

the prosecutor began her argument by reciting nearly verbatim the charge’s

definition of “intoxicated.” That definition provides two different means by which

the State may prove a person is intoxicated from alcohol—that is, by his not

having the normal use of his mental faculties or of his physical faculties by

reason of the introduction of alcohol. See id.; cf. Henderson v. State, No. 05-14-

00025-CR, 2014 WL 6780647, *5–6 (Tex. App.—Dallas Dec. 2, 2014, pet. ref’d)



                                         8
(mem. op., not designated for publication) (holding that submission of mental and

physical faculty components of the impairment theory of intoxication in the

disjunctive was not erroneous). Thus, the prosecutor did not, as Ahn contends,

provide the jury with a definition of the term “intoxicated” that was contrary to the

charge’s definition.    Ahn has not shown that the prosecutor’s statements

contradict the charge’s instruction on the definition of “intoxicated.” Therefore,

we conclude the trial court did not abuse its discretion by overruling Ahn’s

objection that the prosecutor’s statements contradicted the charge’s instruction

on the definition of “intoxicated.” We overrule this portion of Ahn’s first issue.

       D. THE PROSECUTOR’S ARGUMENT DID NOT CONFLICT WITH THE LAW
                       REQUIRING JURY UNANIMITY

      Finally, Ahn contends the prosecutor’s argument misstated the law by

telling the jury it did not need to be unanimous on all the elements of the offense

in order to convict him. Of course, jury unanimity is required in all criminal cases

in Texas. Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim. App. 2005); Pollock v.

State, 405 S.W.3d 396, 404 (Tex. App.—Fort Worth 2013, no pet.). That means

each and every juror must agree that the defendant committed the same, single,

specific criminal act. Ngo, 175 S.W.3d at 745. Thus, to convict, a jury must be

unanimous on each essential element of the charged offense. Yost v. State,

222 S.W.3d 865, 877 (Tex. App.—Houston [14th Dist.] 2007, pet. ref’d). But

while jury unanimity is required on the essential elements of the offense, “when

the statute in question establishes different modes or means by which the



                                          9
offense may be committed, unanimity is generally not required on the alternate

modes or means of commission.” Jefferson v. State, 189 S.W.3d 305, 311 (Tex.

Crim. App. 2006) (quoting State v. Johnson, 627 N.W.2d 455, 459 (Wis. 2001));

see Pollock, 405 S.W.3d at 404 (noting jury-unanimity requirement does not

mean the jury must unanimously agree that the defendant committed an offense

in one specific way).

      A person commits the offense of driving while intoxicated if he is

intoxicated while operating a motor vehicle in a public place. Tex. Penal Code

Ann. § 49.04(a). As relevant to the facts of this case, “intoxicated” is defined as

either (1) “not having the normal use of mental or physical faculties by reason of

the introduction of alcohol . . . into the body” or (2) “having an alcohol

concentration of 0.08 or more.” Id. § 49.01(2)(A), (B). The first definition is often

referred to as the “impairment” theory of intoxication, and the second definition is

often referred to as the “per se” theory of intoxication. See, e.g., Bradford v.

State, 230 S.W.3d 719, 721–22 (Tex. App.—Houston [14th Dist.] 2007, no pet.).

These two theories of intoxication “are not distinct offenses, distinct elements of

the offense, or even alternative means of committing the offense, but are instead

alternative means by which the State may prove intoxication.”            Id. at 722

(emphasis omitted) (citing Bagheri v. State, 119 S.W.3d 755, 762 (Tex. Crim.

App. 2003)).   Nor are the separate components of the impairment theory of

intoxication—loss of mental or loss of physical faculties—elements of the

offense. Id. at 723.; see Henderson v. State, No. 05-14-00025-CR, 2014 WL
10
6780647, at *5–6 (Tex. App.—Dallas Dec. 2, 2014, pet. ref’d) (mem. op., not

designated for publication); Farese v. State, No. 04-12-00574-CR, 2014 WL
667509, at *3 (Tex. App.—San Antonio Feb. 19, 2014, no pet.) (mem. op., not

designated for publication); Zamora v. State, No. 14-08-01084-CR, 2010 WL
456941, at *2 (Tex. App.—Houston [14th Dist.] Feb. 11, 2010, no pet.) (not

designated for publication). Thus, because the mental and physical faculties

components of the impairment theory are not elements of the offense, the jury

was not required to be unanimous on those components. See Yost, 222 S.W.3d

at 877 (noting jury unanimity required on the essential elements of an offense);

see also Jefferson, 189 S.W.3d at 311 (noting unanimity not required on the

alternate modes or means of committing an offense). Therefore, we conclude

the trial court did not abuse its discretion by overruling Ahn’s objection that the

prosecutor’s statements misstated the law requiring jury unanimity on all

elements of the offense. We overrule the remaining portion of Ahn’s first issue.

                            III. BRADY COMPLAINT

      In his second issue, Ahn contends the State violated Brady and the Texas

Michael Morton Act by failing to disclose before trial the identity of a civilian—a

newspaper reporter—who witnessed the events surrounding Officer O’Hare’s

DWI investigation. See Brady, 373 U.S. at 87–88; see also Tex. Code Crim.

Proc. Ann. art. 39.14. And given those violations, Ahn argues, the trial court

erred by failing to grant a mistrial and by prohibiting him from introducing into




                                        11
evidence an article the reporter published that contained details of his DWI

arrest. We conclude Ahn failed to preserve these complaints.

                                A. RELEVANT FACTS

      After a jury was selected on the first day of trial (November 29, 2016), the

trial court dismissed the jury and asked the parties whether they had anything

that needed to be addressed the next morning before the trial court brought the

jury back in to proceed with the trial. Ahn’s counsel told the trial court that he had

only just learned that the State had subpoenaed a witness for trial.            Ahn’s

counsel indicated that although the State had filed the subpoena for the witness

before trial, it did not serve Ahn with a copy of the subpoena. Ahn’s counsel

indicated that he was going to attempt to access the subpoena to try to get a

phone number to contact the witness before the trial resumed the next morning

and that the witness potentially presented a “Michael Morton scenario” because

Ahn’s counsel was not sure whether the witness had any exculpatory evidence.

The trial court looked through its record and found a subpoena filed for Heather

Marie Smith. The subpoena did not provide a phone number for Smith but did

provide her work address, which the trial court provided to Ahn’s counsel. Ahn’s

counsel did not request a continuance or otherwise object at this point, and the

trial court recessed until the following morning.

      The next morning, the trial court asked the parties whether they had

anything to address, and Ahn’s counsel stated he had “[n]othing other than [that

he] want[ed] to thank [the prosecutor]” because she had “provided the number to


                                         12
the [subpoenaed] witness for us this morning.” Ahn’s counsel further stated that

the reason the prosecutor did not provide it the night before was that the

prosecutor did not have the witness’s phone number. Ahn’s counsel also stated

that he appreciated the prosecutor’s providing the witness’s phone number. But

he again did not request a continuance or otherwise object at this point, and the

trial proceeded. Indeed, during opening statements, Ahn’s counsel told the jury

that Officer O’Hare had a civilian in his vehicle during his DWI investigation. 2

After opening statements were concluded, the State called its first witness:

Officer O’Hare.

      As relevant to Ahn’s second issue, Officer O’Hare testified that for the night

shift during which he had arrested Ahn for driving while intoxicated, Goodwin, a

local news reporter, had been placed with him for a “ride along.”3 Ahn’s counsel

did not request a continuance or object at this point, and the State then finished

its direct examination of Officer O’Hare, after which the trial court took a lunch

break. After the break and before the jury returned, Ahn’s counsel raised an

objection concerning Officer O’Hare’s testimony that Goodwin was riding along

      2
        The record indicates Smith was the civilian to whom Ahn’s counsel was
referring, and the record further shows that Smith’s last name had at some point
changed to Goodwin. We will refer to this individual by her current last name,
Goodwin.
      3
       Officer O’Hare testified that these civilian ride-alongs occurred
occasionally and that in this instance, Goodwin had made a request to the
department for a ride-along, and the department placed her with him for the
night. Officer O’Hare also testified that Goodwin had previously ridden along with
multiple officers, including him.


                                        13
with him during his shift. Ahn’s counsel stated he had only just learned that

Goodwin was a reporter, that she had published an article about Officer O’Hare’s

DWI investigation and subsequent arrest of Ahn incident, and that the article

included a photograph. Ahn’s counsel further stated that although the State had

subpoenaed Goodwin before trial, it had not served the subpoena on him,

suggesting that he was consequently unaware whether she may have

information, including additional photographs, related to the case.

         Ahn’s counsel then objected that this was a violation of the Texas Michael

Morton Act. When the trial court asked Ahn’s counsel, “[W]hat do you want me

to do about it?” Ahn’s counsel replied, “Hold them responsible and dismiss this

case.” The trial court stated it was not going to dismiss the case, but it stated it

would exclude Goodwin from testifying. Ahn’s counsel then asked the trial court

whether it would allow him to introduce Goodwin’s article as an exhibit so he

could impeach Officer O’Hare with it, and the trial court replied that if Ahn’s

counsel introduced the article, then it would allow the State call Goodwin as a

witness. Ahn’s counsel asked whether he could cross-examine Officer O’Hare

before deciding whether to introduce the article, and the trial court allowed him to

do so.

         Ahn’s counsel then cross-examined Officer O’Hare.       The State called

another witness, and Ahn’s counsel cross-examined him. The trial court took

another break, and outside the presence of the jury, it asked, “Where are we on

the newspaper person now from both sides?” Ahn’s counsel stated, “We’re not


                                         14
touching her,” agreeing she could be released, and the State indicated it was

going to rest. The State rested, and Ahn rested without presenting any evidence.

Both sides then closed.

                                B. PRESERVATION

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Douds v. State, 472 S.W.3d
670, 674 (Tex. Crim. App. 2015). Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule. Tex. R. App. P.

33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim. App. 2013). A

reviewing court should not address the merits of an issue that has not been

preserved for appeal. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App.

2009).

      With respect to Ahn’s contention that the trial court erred by failing to grant

a mistrial to remedy the State’s alleged violations of Brady and the Michael

Morton Act, the record shows that Ahn never asked the trial court for a mistrial.

As demonstrated above, the record instead shows that Ahn only requested that

the trial court dismiss the case. In addition, although on appeal Ahn contends

the State’s failure to disclose Goodwin’s identity violated Brady as well as the

Texas Michael Morton Act, he objected at trial only on the basis of the Texas


                                        15
Michael Morton Act; he did not raise a Brady objection. Thus, Ahn failed to

preserve his complaint that the trial court erred by failing to grant a mistrial not

only because he did not request a mistrial and obtain an adverse ruling from the

trial court as to a mistrial, but also because his complaint on appeal fails to

comport with his objection at trial.4 See Tex. R. App. P. 33.1(a); Pena v. State,

353 S.W.3d 797, 807 (Tex. Crim. App. 2011) (noting that to preserve error, the

record must show that (1) the party made a timely request stating the grounds for

the desired ruling and (2) the trial court expressly or implicitly ruled on the

request or refused to rule on the request and the complaining party objected to

the refusal); Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009) (“A

complaint will not be preserved if the legal basis of the complaint raised on

appeal varies from the complaint made at trial.”). We therefore overrule this part

of Ahn’s second issue.




      4
        Additionally, to preserve a Brady complaint when Brady evidence is
disclosed at trial, a defendant generally must request a continuance. See, e.g.,
In re E.O.E., 508 S.W.3d 613, 619, 625 (Tex. App.—El Paso 2016, no pet.)
(holding defendant waived Brady complaint by failing to request continuance
after alleged Brady evidence was disclosed during trial); Apolinar v. State,
106 S.W.3d 407, 421 (Tex. App.—Houston [1st Dist.] 2003) (“When evidence
withheld in violation of Brady is disclosed at trial, the defendant’s failure to
request a continuance waives the error or at least indicates that the delay in
receiving the evidence was not truly prejudicial.”), aff’d on other grounds,
155 S.W.3d 184 (Tex. Crim. App. 2005). Thus, even assuming the evidence that
Ahn complains of constituted Brady evidence and that it did not come to light until
trial, Ahn nevertheless failed to preserve his Brady complaint for the additional
reason that he did not request a continuance.


                                        16
      Ahn also argues the trial court erred by not allowing him to introduce

Goodwin’s article into evidence. The record shows that although Ahn discussed

with the trial court whether he could admit Goodwin’s article, he never actually

requested the article be admitted into evidence, and the trial court never made a

ruling excluding it. Indeed, the record demonstrates that the trial court indicated

it would allow Ahn to introduce the article; however, the trial court noted that if he

did, it would allow the State to call Goodwin as a witness. Because Ahn did not

request that the article be admitted and the trial court did not make a ruling

excluding it, Ahn has failed to preserve his complaint that the trial court erred by

excluding the article. See Tex. R. App. P. 33.1(a); Pena, 353 S.W.3d at 807.

We overrule the remainder of Ahn’s second issue.

                                IV. CONCLUSION

      Having overruled all of Ahn’s issues, we affirm the trial court’s judgment.

See Tex. R. App. P. 43.2(a).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 7, 2017




                                         17